*652The order dated May 5, 2009, is not appealable as of right, as no appeal lies as of right from an order that does not decide a motion made on notice (see CPLR 5701 [a] [2]). No application has been made for permission to appeal, and we decline to grant leave to appeal under the circumstances of this case, as the record is inadequate to determine the appeal on the merits (see Independence Constr. Corp. v AMOCO Constr. Corp., 33 AD3d 963 [2006]; Cuffie v New York City Health & Hosps. Corp., 260 AD2d 423, 424 [1999]). Rivera, J.P., Balkin, Hall and Cohen, JJ., concur.